Citation Nr: 0947907	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1981 to October 
1996 and from March 2004 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claim currently on appeal.  

The issue of entitlement to service connection or a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's February 2003 decision denying the Veteran's 
claim of service connection for a low back disorder was not 
appealed, and is therefore final.  

2.  Evidence received since the February 2003 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a low back disorder and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2009).

2.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal by reopening the Veteran's claim of entitlement to 
service connection for a low back disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

In April 2005, it appears that the RO reopened the claim of 
service connection for a low back disorder.  As previously 
discussed, irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for a low 
back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for a low back 
disorder in a February 2003 rating decision.  The RO denied 
the Veteran's claim because there was no evidence 
demonstrating that the Veteran's current low back complaints 
were related to his military service.  Therefore, for the 
evidence to be material in this case, it must address this 
unestablished fact.  

Having reviewed all of the evidence of record, the Board 
finds that new and material evidence has been received in 
this case.  Since the prior denial of the Veteran's claim, VA 
has received a Medical Evaluation Board report from October 
2003.  According to this record, the Veteran had suffered 
from intermittent low back pain ever since October 1990.  

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Furthermore, for the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Therefore, without offering an opinion as to the weight to be 
provided to this statement, it is presumed credible and it 
does suggest that a low back disorder could have manifested 
during the Veteran's military service.  This qualifies as new 
and material evidence and the Veteran's claim of entitlement 
to service connection for a low back disorder is reopened.  


ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for a low back disorder is 
reopened.  


REMAND

The Veteran contends that he is entitled to service 
connection for a low back disorder.  Specifically, the 
Veteran indicated during a March 2005 VA examination that he 
believed his low back disorder may be related to his work in 
maintenance while on active duty that required a lot of heavy 
lifting.  However, as outlined below, additional evidentiary 
development is necessary before appellate review may proceed 
on this matter.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for intermittent low back pain for the 
past six months in November 1983.  The Veteran was again 
treated for low back pain in April 1985, and he was diagnosed 
with a mild lumbar strain.  He was diagnosed with mechanical 
low back pain in May 1985.  A May 1987 treatment note 
indicates that the Veteran had suffered from intermittent low 
back pain for the past five and one half years and an October 
1990 treatment record again reflects treatment for back pain.  
Therefore, there is evidence of in-service back pain.  The 
Veteran's May 1996 separation examination notes a history of 
mechanical low back pain, but the Veteran's spine was found 
to be normal at this time.  Therefore, the Veteran's service 
treatment records do not demonstrate a chronic disorder of 
the lumbar spine.  

The record contains a Medical Evaluation Board examination 
from October 2003.  According to the report, the Veteran had 
no history of trauma to the low back, but a magnetic 
resonance image (MRI) from March 2003 was noted to have 
revealed spinal stenosis with a posterior small disc 
herniation centrally to the left at the L4-5 disc level.  

The Veteran was afforded a VA examination of the spine in 
August 2002.  The examiner concluded that the Veteran had a 
chronic low back strain with some exertional tendonitis.  No 
etiological opinion was provided during this examination and 
it appears that the examiner did not review the Veteran's 
claims file.  The Veteran was also afforded a VA examination 
of the low back in March 2005.  X-rays revealed very minimal 
changes at the anterior portion of the L4 vertebra.  The 
remaining disc heights were well-maintained, and the examiner 
opined that the changes were normal for the Veteran's age.  
However, examination did reveal limitation of motion of the 
thoracolumbar spine from 0 degrees extension to 40 degrees 
flexion.  The examiner diagnosed the Veteran with chronic low 
back pain that was musculoskeletal in nature.  Again, no 
etiological opinion was provided and the examiner 
specifically noted that the claims file was not reviewed.  

The above evidence suggests that the Veteran was treated for 
back pain on a number of occasions during his military 
service and that he has a current low back condition.  The 
evidence also suggests that the Veteran's current low back 
complaints may be associated with his military service, since 
the Veteran has reported having low back pain since his 
active duty.  However, this is not entirely clear, as the 
Veteran reported in a September 2001 Reserve examination that 
he did not currently have back pain.  As such, the Veteran 
should be given the opportunity to appear for a VA 
examination to determine the etiology of his current low back 
pain.  See McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination before an appropriate 
specialist(s) for his low back condition.  
The Veteran's claims file must be made 
available to the examiner at the time of 
examination.  The examiner should indicate 
whether the Veteran has a current disorder 
of the low back, and if so, whether it is 
at least as likely as not that this 
disorder manifested during, or as a result 
of, the Veteran's military service.  The 
examiner should provide a complete 
rationale for any opinion provided, and if 
the examiner is unable to provide the 
requested opinion, a complete explanation 
of why this is so should be provided as 
well.  

2. After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


